ALLOWABILITY NOTICE
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Prior Art fails to disclose, teach, or suggest all of the limitations of the claimed invention. The Prior Art discloses and teaches systems that allow a first device to provide content data associated with performing a task at a first physical location to a second device, from which annotations to the first content data that aid a user of the first device at the first location may be added to the content data and provided to the user of the first device (i.e., remote expert assistance). Furthermore, the context and locations of such tasks may be recorded along with the annotated video session to be provided later on to a third device that arrives at the location to perform the noted task(s). The Prior Art also teaches wherein various parameters including the orientation of the third device may be collected and utilized by such remote assistance systems. However, the Prior Art fails to explicitly disclose, teach, or suggest that a context of such third devices that include both an orientation of the third device relative to the first physical device and an identification of a task are the basis on which the system determines that the third device meets playback parameters and provides the recorded playback session to the third device. As such, the combination of elements required by the recited limitations are deemed to be non-obvious over the Prior Art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/WILLIAM J KIM/Primary Examiner, Art Unit 2421